1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    No. 2:16-cr-00217-MCE
12                     Plaintiff,
13          v.                                     ORDER
14    SHARMISTHA BARAI,
15                     Defendant.
16

17         On July 12, 2019, the Court received multiple credible communications from

18   knowledgeable third parties that indicated Defendant Sharmistha Barai intends to flee

19   the jurisdiction prior to her July 25, 2019, sentencing hearing. These parties

20   independently contacted the Court based on their concerns regarding Defendant’s

21   deteriorating mental state and potential willingness to jeopardize her own personal

22   safety and well-being. In the meantime, the Defendant herself made an unusual request

23   for permission from pretrial services to leave her residence for an extended period of

24   unsupervised time, purportedly to complete a banking transaction and for religious

25   reasons.

26         Given all of the foregoing, along with the Court’s assessment of Defendant’s

27   character and lack of remorse after having presided over her lengthy trial and the fact

28   that Defendant’s final Presentence Investigation Report was just recently issued
                                                  1
1    recommending that Defendant serve substantial time (i.e., 188 months), the Court

2    concludes that the Defendant poses a flight risk and is a risk to herself and others.

3    Accordingly, the bond of defendant SHARMISTA BARAI is revoked and the Defendant is

4    ordered to be detained forthwith pending sentencing on July 25, 2019.

5           IT IS SO ORDERED.

6

7    DATED: July 12, 2019

8

9                                       _______________________________________
10                                      MORRISON C. ENGLAND, JR.
                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
